*818
ORDER

PER CURIAM.
Defendant appeals the judgment entered upon his conviction by a jury of second degree murder, first degree assault and two counts of armed criminal action, for which he was sentenced to two life terms and two twenty-five year terms in the custody of the Department of Corrections, all to be served consecutively. Defendant also appeals the denial of his Rule 29.15 motion. We have reviewed the briefs of the parties and the record on appeal and find no error of law. The trial court’s judgment on the Rule 29.15 motion is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 29.15(k). An extended opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their use only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rules 30.25(b) and 84.16(b).